Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Head (U.S Patent 9,157,295) in view of Zhou (U.S Pub 2012/0241154).
Regarding Claim 1, Head discloses a system for cementing an annular space radially outward of a casing of a subterranean well (Abstract), the system including:
a float shoe located at a downhole end of the casing (Col 5, float shoe #60);
a float valve located within the float shoe (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe), the float valve located within a fluid flow path extending through the float shoe from a bore of the casing to an exterior surface of the float shoe (Abstract; Col 5, lines 3-24);


Head, however, fails to expressly disclose a downhole splitter located on a downhole surface of the float shoe, the downhole splitter sized to seal between the downhole surface of the float shoe and an end surface of the subterranean well.
Zhou teaches the methods of incorporating a downhole splitter located on a downhole surface of the float shoe, the downhole splitter sized to seal between the downhole surface of the float shoe and an end surface of the subterranean well (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ) for the purpose of pushing the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well (Abstract; Page 3, paragraphs [0025] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Head to incorporate a downhole splitter located on a downhole surface of the float shoe, as taught by Zhou, because doing so would help push the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well.

Regarding Claim 2, Head discloses the system of claim 1, further including an internal separator extending axially within the bore of the casing and extending from the float shoe to the uphole end of the casing, the internal separator defining two or more parallel separate flow paths 

Regarding Claim 3, Head discloses the system of claim 2, where the float valve includes more than one float valve and where each of the two or more parallel separate flow paths is in fluid communication with one of the more than one float valve (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe; Col 3, lines 29-60).

Regarding Claim 4, Zhou teaches the system of claim 2, where radially outward edges of the internal separator sealingly engage an inner surface of the bore of the casing (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ).

Regarding Claim 5, Head discloses the system of claim 2, where each of the two or more parallel separate flow paths is in fluid communication with one of the two or more separate sections of the annular space (Col 3, lines 29-60, indirect flow path #13 and the second flow path extends around the core #33 and through the open portions #14).

	Regarding Claim 6, Head discloses the system of claim 1, where each of the at least two wing members includes a seal member and a plurality of biasing members, the plurality of biasing members biasing the seal member in a radially outward direction, where the seal member is sized to extend from an outer surface of the casing to an inner surface of the subterranean well (Abstract; Col 4, lines 15-24 and lines 32-48).


the casing extending into the subterranean well defining the annular space between an outer diameter surface of the casing and an inner surface of the subterranean well (Abstract; Figures 9-12);
a float shoe located at a downhole end of the casing (Col 5, float shoe #60);
at least two wing members located on the outer diameter surface of the casing (Col 4, lines 31-47), each of the at least two wing members extending axially from the float shoe to an uphole end of the casing, the at least two wing members defining two or more axially oriented separately sealed sections of the annular space (Abstract; Col 3, lines 19-46);
a float valve located within the float shoe (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe), the float valve located within a fluid flow path extending through the float shoe from a bore of the casing to an exterior surface of the float shoe (Abstract; Col 5, lines 3-24); wherein
the float valve is a one way valve that is moveable from a closed position to an open position to allow fluid from within the bore of the casing to pass through the float shoe and into only one of the two or more axially oriented separately sealed sections of the annular space (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe).

Head, however, fails to expressly disclose a downhole splitter located on a downhole surface of the float shoe, the downhole splitter sealingly engaging an end surface of the subterranean well and defining a bottom seal of each of the two or more axially oriented separately sealed sections of the annular space.

Zhou teaches the methods of incorporating a downhole splitter located on a downhole surface of the float shoe, the downhole splitter sealingly engaging an end surface of the subterranean well and defining a bottom seal of each of the two or more axially oriented separately sealed sections of the annular space (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ) for the purpose of pushing the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well (Abstract; Page 3, paragraphs [0025] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Head to incorporate a downhole splitter located on a downhole surface of the float shoe, as taught by Zhou, because doing so would help push the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well.

Regarding Claim 8, Head discloses the system of claim 7, further including an internal separator extending axially within the bore of the casing and extending from the float shoe to the uphole end of the casing, the internal separator defining two or more parallel separate flow paths within the bore of the casing, and wherein the number of the two or more parallel separate flow paths within the bore of the casing is equal to the number of the two or more axially oriented separately sealed sections of the annular space (Col 3, lines 29-60, indirect flow path #13 and the second flow path extends around the core #33 and through the open portions #14).



Regarding Claim 10, Zhou teaches the system of claim 8, where radially outward edges of the internal separator sealingly engage an inner surface of the bore of the casing (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ).

Regarding Claim 11, Head discloses the system of claim 8, where each of the two or more parallel separate flow paths within the bore of the casing is in fluid communication with one of the two or more axially oriented separately sealed sections of the annular space (Col 3, lines 29-60, indirect flow path #13 and the second flow path extends around the core #33 and through the open portions #14).

Regarding Claim 12, Head discloses the system of claim 7, where each of the at least two wing members includes a seal member and a plurality of biasing members, the plurality of biasing members biasing the seal member in a radially outward direction, where the seal member extends from an outer surface of the casing to the inner surface of the subterranean well (Abstract; Col 4, lines 15-24 and lines 32-48).


positioning a float shoe at a downhole end of the casing (Col 5, float shoe #60);
locating a float valve located within the float shoe (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe), the float valve located within a fluid flow path extending through the float shoe from a bore of the casing to an exterior surface of the float shoe (Abstract; Col 5, lines 3-24);
positioning at least two wing members on an outer diameter surface of the casing (Col 4, lines 31-47), each of the at least two wing members extending from the float shoe to an uphole end of the casing, the at least two wing members sized to define two or more separate sections of the annular space (Abstract; Col 3, lines 19-46); and

Head, however, fails to expressly disclose securing a downhole splitter on a downhole surface of the float shoe, the downhole splitter sized to seal between the downhole surface of the float shoe and an end surface of the subterranean well.
Zhou teaches the methods of incorporating securing a downhole splitter on a downhole surface of the float shoe, the downhole splitter sized to seal between the downhole surface of the float shoe and an end surface of the subterranean well (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ) for the purpose of pushing the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well (Abstract; Page 3, paragraphs [0025] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Head to incorporate a downhole splitter located on a downhole surface of the float shoe, as taught by Zhou, because doing so would help push the cement downward through the bore and into the annulus in order to form a seal in the downhole surface of the subterranean well.

Regarding Claim 14, Head discloses the method of claim 13, further including defining two or more parallel separate flow paths within the bore of the casing by providing an internal separator extending axially within the bore of the casing and extending from the float shoe to the uphole end of the casing (Col 3, lines 29-60, indirect flow path #13 and the second flow path extends around the core #33 and through the open portions #14).

Regarding Claim 15, Head discloses the method of claim 14, where the float valve includes more than one float valve and where the method further includes positioning one of the more than one float valve in fluid communication with each of the two or more parallel separate flow paths (Abstract; Col 5, float collar #61, another redundant valve located above the float shoe; Col 3, lines 29-60).

Regarding Claim 16, Zhou teaches the method of claim 14, further including sealingly engaging an inner surface of the bore of the casing with radially outward edges of the internal separator (Abstract; Page 3, paragraph [0025], lines 1-9; paragraph [0026], lines 1-18; wiper plug #52 (Figure 2) ).

Regarding Claim 17, Head discloses the method of claim 14, where each of the two or more parallel separate flow paths is in fluid communication with one of the two or more separate 

Regarding Claim 18, Head discloses the method of claim 13, where each of the at least two wing members includes a seal member, where the seal member is sized to extend from an outer surface of the casing to an inner surface of the subterranean well, and the method further includes biasing the seal member in a radially outward direction with a plurality of biasing members (Abstract; Col 4, lines 15-24 and lines 32-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mikolajczyk (U.S Patent 4,825,947) – discloses a float shoe or float collar for use in cementing a casing string within a well bore, the shoe or collar having blades extending longitudinally along the outer side for centering the shoe or collar (Abstract).
	Rogers et al (U.S Patent 8,739,873) – discloses methods of cementing a wellbore, comprising delivering a diversion and movable isolation tool into the wellbore and partially isolating a first and second wellbore volume downhole.  The diversion and moveable isolation tool comprises a body comprising selectively actuated radial flow ports (Abstract; Col 4, lines 31-50).
	Guillot et al (U.S Patent 7,690,437) – discloses methods of positioning a tubular string in the borehole wherein the device is operable to move between a first and second configuration downhole (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZAKIYA W BATES/Primary Examiner, Art Unit 3674